DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As discussed during the interview of record, the claim amendments overcome the prior grounds of rejection.  The previously cited and relied upon prior art represent the closest prior art, and as such the claims distinguish over the art as a whole.  The 35 USC 103 rejections are withdrawn.
Applicant argues that the claims do not recite a mental process because they cannot be practically performed in the human mind.  The claims are directed to evaluations, decisions and judgements, and it is maintained that a person could reasonably perform them with aid of pencil and paper.  There is nothing requiring the level of complexity of an analog circuit simulation in the claims, as they would include scenarios with as few as two components with extremely simple meshes (e.g. with only two triangles per mesh).
Applicant’s arguments regarding the improvement over conventional methods is not persuasive, as the improvement is to the judicial exception (math or mental processing) rather than computing technology or practical applications.  The fact that they are not conventional or routine is irrelevant as these steps are in the realm of judicial exceptions.  In view of this, applicant’s arguments are respectfully not persuasive regarding 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts or alternatively mental processes) without significantly more. 
Claim 12 is equivalent to claim 1 for eligibility purposes, and the same rationales are applicable between both.  Claim 12 recites:
one or more computer-readable storage mediums for storing computer-executable instructions for controlling the one or more computing systems to— (generic computer components performing the generic computer task of executing instructions)
model a plurality of individual lattice components as numerical meshes; (this represents a mathematical model as meshing is a way to numerical represent mathematical geometric data, alternatively this represents math a person could perform with pencil and paper)
generate a reduced-order model for each of the individual lattice components; (this represents a mathematical algorithm used to reduce the complexity of a numerical data set, alternatively a person can mentally simplify a lattice by making decisions)
after generating the reduced-order model for each of the individual lattice components, (this limitation sets forth the order in which steps are performed, and a person can mentally follow this order restriction or alternatively the mathematical algorithms can be performed according to this order)
generate a component-wise reduced-order model (CWROM) of a lattice structure by assembling multiple ones of the reduced-order models for the lattice components; and (this represents a mathematical model, alternatively this represents math a person could perform with pencil and paper)
optimize, based on a selected criterion, the CWROM using a topology optimization algorithm; and (this is a mathematical algorithm being used on numerical values representing modeled geometry; alternatively a person could imagine a model undergoing this or do it on pen and paper)
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums. (this is further detailing of generic computer components being used to perform the generic computer task of storing data).
Claim 19 recites:
modeling a plurality of micro-level lattice components as numerical meshes; (this is a mathematical representation of data in a finite element model, a type of numerical modeling 
generating a reduced-order model for each of the lattice components; (more mathematical algorithms that also could be performed with a pen/paper sketch)
after generating the reduced-order model for each of the lattice components, (this limitation sets forth the order in which steps are performed, and a person can mentally follow this order restriction or alternatively the mathematical algorithms can be performed according to this order)
generating a component-wise reduced-order model (CWROM) of a macro-level lattice structure from multiple ones of the reduced-order models for the lattice components; (more mathematical algorithms that also could be performed via thought and sketches on paper)
assigning a design variable to each of the lattice components in the lattice structure, wherein the design variable includes at least one of a density, a shape, and a position of the corresponding lattice component; and (a person can mentally assign such variables, and alternatively this represents numerical variables being used as part of the previously described mathematical algorithms)
optimizing, based on a selected criterion, the design variable for each of the lattice components in the lattice structure. (this represents mathematical solution of an objective function subject to numerical constraints, a person could also perform these calculations mentally or on paper)
For the above analyzed claims (1, 12, and 19), this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a generic computer component or components to perform the claimed steps. The processor, memory, and other generic components in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps 
Claims 2-6, 8-11, 13-18, and 20 only recite further details of the mathematical algorithms or steps that can be performed mentally.  As such, they remain ineligible.   Claim 7 recites a practical application in the form providing an optimized design to a constructor which creates the physical lattice, and is eligible for that reason.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As noted above, the prior art does not utilize CWROM in lattice structures AFTER reducing order – rather, the CWROM is performed as PART OF the process of reducing order for models.  The assembling of multiple reduced order models into components for the CWROM in the manner claimed distinguishes over the art as a whole.  Claim 7 further is eligible under 35 USC 101 because it integrates a practical application into the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147